Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Citi Fund Services 100 Summer Street, Suite 1500 Boston, Massachusetts 02110 August 8, 2008 Via Electronic Transmission Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: HSBC Investor Growth and Income Fund, a series of HSBC Investor Trust (the Trust) File No. 333-152135 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933 (the Securities Act), the above-referenced Trust hereby certifies that the forms of the combined Prospectus/Proxy Statement and Statement of Additional Information that would have been filed by the Trust pursuant to Rule 497(b) under the Securities Act would not have differed from those contained in the Trust's Post-Effective Amendment No. 1 to its Registration Statement on Form N-14, which was filed by electronic transmission on August 4, 2008. If you have any questions regarding this certification, please contact me at (617) 824-1381. Sincerely, /s/Jennifer A. English Jennifer A. English Vice President Citi Fund Services Sub-Administrator to the Trust cc: Richard Fabietti (HSBC) Elba Vasquez (HSBC) David Harris, Esq. (Dechert) Cynthia Baughman, Esq. (Dechert)
